UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK PINE,

                                Plaintiff,
                                                                   19-CV-2583 (CM)
                    -against-
                                                                          ORDER
T MOBILE CORPORATE HQ,

                                Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action invoking the Court’s federal question

jurisdiction and asserting that Defendant failed to provide him access to information in his closed

mobile phone account. By order dated June 19, 2019, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis. For the reasons set forth below,

the Court directs Plaintiff to show cause, within thirty days of the date of this order, why this

action should not be dismissed for lack of subject matter jurisdiction.

                                    STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

                                           BACKGROUND

        The following facts are taken from the complaint: Plaintiff had two separate mobile

phone accounts with T Mobile, which were closed after he was unable to pay his bill. As a result

of the accounts being closed, Plaintiff is unable to access his mobile phones’ history online.

Plaintiff would ideally like to access five to ten years of his accounts’ history, including the

phone numbers he called, the phone numbers of those who called him, and his text messages.

Plaintiff understands that law enforcement entities are able to get that information and believes

that it would not cost much for T Mobile to keep this information in the cloud so that former

customers could access it. Plaintiff is working on several different startups and may need the

information from his accounts to defend himself from future lawsuits. Plaintiff sues T Mobile for

$5,100,000.00.

                                            DISCUSSION

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available

only when a “federal question” is presented or when plaintiff and defendant are citizens of

different states and the amount in controversy exceeds the sum or value of $75,000. “[A]ny party

or the court sua sponte, at any stage of the proceedings, may raise the question of whether the

court has subject matter jurisdiction.” Manway Constr. Co., Inc. v. Hous. Auth. of the City of

Hartford, 711 F.2d 501, 503 (2d Cir. 1983); see Fed. R. Civ. P. 12(h)(3) (“If the court determines

at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.”); Ruhrgas

AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999) (“[S]ubject-matter delineations must be

policed by the courts on their own initiative . . . .”).


                                                    2
A.      Federal Question Jurisdiction

        Plaintiff invokes the Court’s federal question jurisdiction, but he fails to establish that his

complaint involves a matter of federal constitutional or federal statutory law. Federal question

jurisdiction is available when a plaintiff’s claims arise “under the Constitution, laws, or treaties

of the United States.” 28 U.S.C. § 1331. A case arises under federal law if the complaint

“establishes either that federal law creates the cause of action or that the plaintiff’s right to relief

necessarily depends on resolution of a substantial question of federal law.” Bay Shore Union

Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting Empire Healthchoice

Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). As Plaintiff does not identify any cause of

action arising under federal law, he fails to satisfy his burden of showing that the Court can

exercise federal question jurisdiction over this action.

B.      Diversity Jurisdiction

        Although Plaintiff does not invoke the Court’s diversity jurisdiction, the Court also

considers whether he alleges facts sufficient to do so. To establish jurisdiction under 28 U.S.C.

§ 1332, a plaintiff must first allege that the plaintiff and the defendant are citizens of different

states. Wis. Dep’t of Corr. v. Schacht, 524 U.S. 381, 388 (1998) (“A case falls within the federal

district court’s ‘original’ diversity ‘jurisdiction’ only if diversity of citizenship among the parties

is complete, i.e., only if there is no plaintiff and no defendant who are citizens of the same

State.”). For diversity purposes, a corporation is a citizen of both the State where it is

incorporated and the State where it has its “nerve center,” generally its headquarters. See Hertz

Corp. v. Friend, 559 U.S. 77, 93 (2010). In addition, the plaintiff must allege to a “reasonable

probability” that the claim is in excess of $75,000.00, the statutory jurisdictional amount. See 28




                                                   3
U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006)

(citation and internal quotation marks omitted).

       Plaintiff, who is homeless, does not plead facts in the complaint about where he is

domiciled, but he lists a mailing address in New York City. He does not identify where T Mobile

is incorporated or has its principal place of business. It is therefore unclear whether there is

diversity of citizenship between Plaintiff and Defendant.

       Plaintiff also fails to allege facts indicating to a “reasonable probability” that his claim is

in excess of the sum or value of $75,000.00. Chase Manhattan Bank, N.A. v. Am. Nat’l Bank and

Trust Co. of Chicago, 93 F.3d 1064, 1070 (2d Cir. 1996) (citation omitted). There is in this

Circuit “a rebuttable presumption that the face of the complaint is a good faith representation of

the actual amount in controversy.” Wolde-Meskel v. Vocational Instruction Project Cmty. Servs.,

Inc., 166 F.3d 59, 63 (2d Cir. 1999). But where a complaint does not contain facts plausibly

suggesting that the amount in controversy meets the jurisdictional minimum, the Court is not

required to presume that the bare allegations in the complaint are a good faith representation of

the actual amount in controversy. See Weir v. Cenlar FSB, No. 16-CV-8650 (CS), 2018 WL

3443173, at *12 (S.D.N.Y. July 17, 2018) (reasoning that “the jurisdictional amount, like any

other factual allegation, ought not to receive the presumption of truth unless it is supported by

facts rendering it plausible”) (citation omitted).

       Here, Plaintiff seeks $5.1 million in damages but he does not provide in the complaint

any facts plausibly suggesting that the amount in controversy in this action exceeds $75,000.00.

Rather, Plaintiff asserts a speculative amount that the Court cannot presume satisfy the amount-

in-controversy requirement.




                                                     4
C.       Order to Show Cause

         Based on the forgoing, it appears that the Court lacks subject matter jurisdiction over this

action. But in an abundance of caution and in light of Plaintiff’s pro se status, the Court directs

Plaintiff to show cause, within thirty days from the date of this order, why the Court should not

dismiss this action for lack of subject matter jurisdiction. To invoke the Court’s diversity

jurisdiction, he must provide where he and T Mobile are domiciled to show that they are citizens

of different states. In addition, Plaintiff must allege facts plausibly suggesting that the actual

damages that he suffered to a reasonable probability is in excess of the $75,000.00 statutory

jurisdictional amount. Plaintiff must also identify the state-law cause of action he seeks to bring

against T Mobile.

         Plaintiff is granted leave to submit a declaration, within thirty days, showing that the

Court can exercise subject matter jurisdiction over this action. If Plaintiff fails to timely respond

to this order, or if his response fails to address the deficiencies in this order, the matter will be

dismissed without prejudice for lack of subject matter jurisdiction. See Hernandez v. Conriv

Realty Assocs., 182 F.3d 121, 123 (2d Cir. 1999) (“[W]here a court lacks subject matter

jurisdiction, it also lacks the power to dismiss with prejudice.”).

                                           CONCLUSION

         The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. The Court directs Plaintiff to show cause,

within thirty days of the date of this order, why this action should not be dismissed for lack of

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). A declaration form is attached to this

order.




                                                   5
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   July 3, 2019
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 6
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
